Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-15-00092-CR

                               Gustavo Nicholas FLORES-MANCHA,
                                             Appellant

                                                  v.

                                        The STATE of Texas,
                                              Appellee

                     From the 290th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2014CR7678
                             Honorable Melisa Skinner, Judge Presiding

PER CURIAM

Sitting:          Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: April 15, 2015

DISMISSED

           Pursuant to a plea bargain agreement with the State, appellant Gustavo Nicholas Flores-

Mancha pleaded guilty to the offense of sexual assault. The trial court imposed sentence in

accordance with the plea agreement and signed a certificate stating that this “is a plea-bargain case,

and the defendant has NO right of appeal.” See TEX. R. APP. P. 25.2(a)(2). Appellant timely filed

a notice of appeal. The clerk’s record, which includes the plea bargain agreement and the trial

court’s Rule 25.2(a)(2) certification, has been filed. See TEX. R. APP. P. 25.2(d). This court must
                                                                                    04-15-00092-CR


dismiss an appeal “if a certification that shows the defendant has the right of appeal has not been

made part of the record.” Id.

       On February 24, 2015, this court gave appellant notice that the appeal would be dismissed

unless an amended trial court certification showing he has the right to appeal was made part of the

appellate record by March 26, 2015. See TEX. R. APP. P. 25.2(d), 37.1; Daniels v. State, 110
S.W.3d 174 (Tex. App.—San Antonio 2003, order), disp. on merits, No. 04-03-00176-CR, 2003
WL 21508347 (July 2, 2003, pet. ref’d) (not designated for publication). No amended certification

has been filed. We therefore dismiss this appeal. See TEX. R. APP. P. 25.2(d).


                                                 PER CURIAM

Do Not Publish




                                               -2-